ADDENDUM TO PARTICIPATION AGREEMENT The Participation Agreement made and entered into as of the 1st day of October 2010 by and among MFS VARIABLE INSURANCE TRUST, MFS VARIABLE INSURANCE TRUST II, MFS FUND DISTRIBUTORS, INC., and TRANSAMERICA LIFE INSURANCE COMPANY, as amendedto date (the “Participation Agreement”), is hereby amended as follows effective as of March 28th, 2015: WHEREAS, the parties desire to add an open-end management investment company for which MFD serves as principal underwriter. NOW, THEREFORE, in consideration of the above premises and mutual covenants set forth herein, the Company, the Trusts and MFD hereby agree as follows: 1. MFS VARIABLE INSURANCE TRUST III, a Delaware statutory trust ("Trust III") is hereby added as a party and all references to "Trust(s)" now include, as the context may require, Trust III. Trust III hereby agrees to be bound by all terms and conditions set forth in the Agreement, as amended hereby. 2. Article XIII, "Notices," is hereby restated in its entirety as follows: ARTICLE XII. NOTICES Any notice shall be sufficiently given when sent by registered or certified mail, overnight courier, email or facsimile to the other party at the address of such party set forth below or at such other address as such party may from time to time specify in writing to the other party. If to Trusts: MFS Variable Insurance Trust I, MFS Variable Insurance Trust II and MFS Variable Insurance Trust III 111 Huntington Avenue Boston, Massachusetts02199 email: DLGDSDealerSpt@MFS.com Facsimile No.: (617) 954-5182 Attn:Susan S. Newton, Assistant Secretary If to Company: Transamerica Life Insurance Company 4333 Edgewood Rd NE Cedar Rapids, IA 52499 Attn: I&R General Counsel If to MFD: MFS Fund Distributors, Inc. 111 Huntington Avenue Boston, Massachusetts02199 email: DLGDSDealerSpt@MFS.com Attn:General Counsel 3. The first sentence of Section 14.8 is hereby restated as follows: "A copy of Trust I’s and Trust II's Declaration of Trust is on file with the Secretary of State of The Commonwealth of Massachusetts." 4. Schedule A is hereby deleted in its entirety and replaced with the Schedule A attached hereto. Except as expressly amended hereby, the Participation Agreement shall continue in full force and effect and unamended. IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to be executed in its name and on its behalf by its duly authorized representative and its seal to be hereunder affixed hereto as of the date specified above. TRANSAMERICA LIFE INSURANCE COMPANY By its authorized officer, By:/s/ John Mallett John Mallett Vice President MFS VARIABLE INSURANCE TRUST, MFS VARIABLE INSURANCE TRUST II, MFS VARIABLE INSURANCE TRUST III, on behalf of the Portfolios By its authorized officer and not individually, By:/s/ Susan S. Newton Susan S. Newton Assistant Secretary MFS FUND DISTRIBUTORS, INC. By its authorized officer, By:/s/ James A. Jessee James A. Jessee President Schedule A of the Agreement is hereby deleted in its entirety and replaced with the following: SCHEDULE A Effective March 28, 2015 ACCOUNTS, POLICIES AND PORTFOLIOS SUBJECT TO THE PARTICIPATION AGREEMENT Name of Separate Account and Date Established by Board of Directors Policies Funded by Separate Account PFL Corporate Account One August 10, 1998 Advantage V and VI Retirement Builder Variable Annuity Account March 29, 1996 Huntington Allstar Select Immediate Income Builder II Portfolio Select Variable Annuity Premier Asset Builder Variable Annuity Privilege Select Variable Annuity Retirement Income Builder II Variable Annuity Retirement Income Builder IV Transamerica Access Variable Annuity Transamerica Preferred Advantage Variable Annuity Transamerica PrincipiumSM Variable Annuity Separate Account VA B January 19, 1990 Transamerica LandmarkSM Variable Annuity Transamerica FreedomSM Variable Annuity Transamerica ExtraSM Variable Annuity Transamerica AxiomSM Variable Annuity Transamerica LibertySM Variable Annuity Separate Account VA-6 June 11, 1996 Transamerica Classic® Variable Annuity Transamerica Catalyst® Variable Annuity Separate Account VA-7 June 11, 1996 Transamerica Bounty® Variable Annuity Separate Account VA-8 June 11, 1996 Transmark Optimum Choice® Variable Annuity Separate Account VA-6 June 11, 1996 Transamerica Classic® Variable Annuity Transamerica Catalyst® Variable Annuity Separate Account VUL A November 20, 1998 Legacy Builder Plus Separate Account VUL-1 October 2, 2008 Transamerica Tribute Separate Account VUL-2 October 2, 2008 Transamerica Lineage Separate Account VUL-4 October 2, 2008 TransSurvivor VUL Separate Account VUL-5 October 2, 2008 TransUltra VUL Separate Account VUL-6 October 1, 2008 TransAccumulator VUL TransAccumulator VUL-2 Transamerica Corporate Separate Account Sixteen June 16, 2003 Advantage X Variable Life Account A July 1, 1999 Variable Protector The Separate Account(s) shown on SCHEDULE A may invest in the following Portfolios of the MFS Variable Insurance Trust, MFS Variable Insurance Trust II, and MFS Variable Insurance Trust III: PORTFOLIOS SUBJECT TO THE PARTICIPATION AGREEMENT Portfolios Available to Policies: VIT I MFS Global Equity Series MFS Growth Series MFS Investors Trust Series MFS Mid Cap Growth Series MFS New Discovery Series MFS Research Bond Series* MFS Research Series MFS Total Return Series MFS Utilities Series MFS Value Series VIT II MFS Blended Research Core Equity Portfolio MFS Bond Portfolio** MFS Core Equity Portfolio MFS Emerging Markets Equity Portfolio MFS Global Governments Portfolio MFS Global Growth Portfolio MFS Global Research Portfolio MFS Global Tactical Allocation Portfolio MFS Government Securities Portfolio MFS High Yield Portfolio MFS International Growth Portfolio MFS International Value Portfolio MFS Massachusetts Investors Growth Stock Portfolio MFS Money Market Portfolio MFS Research International Portfolio MFS Strategic Income Portfolio MFS Technology Portfolio VIT III MFS Blended Research Small Cap Equity Portfolio MFS Conservative Allocation Portfolio MFS Global Real Estate Portfolio MFS Growth Allocation Portfolio MFS Inflation-Adjusted Bond Portfolio MFS Limited Maturity Portfolio MFS Mid Cap Value Portfolio MFS Moderate Allocation Portfolio MFS New Discovery Value Portfolio and any other Portfolios or series of shares of the Trusts that are available and open to new investors on or after the effective date of this Amendment. * MFS Research Bond Series will be renamed MFS Total Return Bond Series effective April 30th, 2015 ** MFS Bond Portfolio will be renamed MFS Corporate Bond Portfolio effective April 30th, 2015 [MFS letterhead} MFS Fund Distributors, Inc. 111 Huntington Avenue Boston, Massachusetts 02199 T +1 Ms. Trish Vogeler Transamerica Life Insurance Company 4333 Edgewood Rd NE Cedar Rapids, IA 52499 Re:MFS Variable Insurance Trust, MFS Variable Insurance Trust II and MFS Variable Insurance Trust III (the “Trusts”) Dear Trish: Reference is hereby made to the Participation Agreement by and among the Trusts, Transamerica Life Insurance Company (the "Company"), and MFS Fund Distributors, Inc. ("MFD") dated October 1, 2010, as amended to date (the "Participation Agreement").The purpose of this Letter Agreement is to confirm certain financial arrangements between MFD, the underwriter to the Trusts, and the Company in connection with the Company’s investment in the Trusts on behalf of certain separate accounts, as listed in Schedule A of the Participation Agreement. With effect from March 28, 2015, MFD, in consideration of the Company's performance of the services described in Schedule A attached hereto, agrees to pay a fee to the Company on assets of the Trusts invested in the below funds attributable to variable life or variable annuity contracts (“Policies”) offered by the Company.Such fee shall be equal to 0.20% per annum on assets.The funds are: MFS EMERGING MARKETS EQUITY PORTFOLIO 55274F554 MFS INTERNATIONAL VALUE PORTFOLIO 55274F455 MFS CORE EQUITY PORTFOLIO 55274F364 MFS INTERNATIONAL GROWTH PORTFOLIO 55274F463 MFS GROWTH SERIES 55273F100 MFS RESEARCH SERIES 55273F308 MFS INVESTORS TRUST SERIES 55273F407 MFS TOTAL RETURN SERIES 55273F506 MFS UTILITIES SERIES 55273F605 MFS RESEARCH BOND SERIES* 55273F878 MFS NEW DISCOVERY SERIES 55273F845 MFS GLOBAL EQUITY SERIES 55273F837 MFS VALUE SERIES 55273F654 MFS MASSACHUSETTS INVESTORS GROWTH STOCK PORTFOLIO 55274F612 MFS MASSACHUSETTS INVESTORS GROWTH STOCK PORTFOLIO 55274F653 MFS GROWTH SERIES 55273F811 MFS RESEARCH SERIES 55273F787 MFS TOTAL RETURN SERIES 55273F746 MFS UTILITIES SERIES 55273F738 MFS RESEARCH BOND SERIES* 55273F688 MFS NEW DISCOVERY SERIES 55273F761 MFS MID CAP GROWTH SERIES 55273F662 MFS VIT VALUE SERIES 55273F647 * MFS Research Bond Series will be renamed MFS Total Return Bond Series effective April 30th, 2015 Such fee shall be paid quarterly (on a calendar year basis) in arrears.Such fee shall continue to be due and payable for so long as Company provides the services contemplated hereunder with respect to Policies under which amounts are allocated to the Trust, provided, however, that no such fee shall be due and owing for any period subsequent to the termination of the Participation Agreement and provided, further, that this Letter Agreement may be terminated by MFD upon 30 days advance written notice.Upon any such termination before the end of any calendar quarter, such fees will be prorated according to the proportion that the period bears to the full quarter and will be payable upon the date of termination. This Letter Agreement shall supersede all prior agreements relating to its subject matter including, but not limited to, the letter agreement between the Company and MFD dated September 22, 2010. Please confirm your understanding of this arrangement by having the enclosed duplicate copy of this Letter Agreement signed where indicated below by an appropriate officer of the Company and return this duplicate copy to me. Very truly yours, MFS FUND DISTRIBUTORS, INC. /s/ James A. Jessee James A. Jessee President Transamerica Life Insurance Company By: /s/ John Mallett John Mallett Vice President SCHEDULE A The Company will use the fee described in the attached Letter Agreement to pay for the following services.MFD's payment under the Letter Agreement does not constitute payment in any manner for investment advisory services or for costs of distribution of Contracts or of shares of the Trusts, and these payments are not otherwise related to investment advisory or distribution service or expenses. The amount of expense payments made pursuant to this Letter Agreement will not be deemed to be conclusive with respect to actual expenses or savings. Services: Maintain Books and Records · Record transfers (via net purchase orders) · Reconcile and balance the separate account at the Trust level in the general ledger, at various banks and within systems' interface Communicate with the Trust · Purchase Orders - Determine the net amount available for investment by the Trust - Deposit receipts at the Trust's custodian (generally by wire transfer) - Notify the custodian of the estimated amount required to pay dividends or distributions · Redemption Orders - Determine the net amount required for redemptions by the Trust - Notify the Custodian and Trust of cash required to meet payments · Daily pricing Process Distributions from the Trust · Process ordinary dividends and capital gains · Reinvest the Trust's distributions Reports · Periodic information reporting to the Trust and its Board Proxy Solicitations · Assist with proxy solicitations, specifically with respect to soliciting voting instructions from Contract owners Trust-related Contractowner Services · Financial representative's advice to Contract owners with respect to Trust inquiries (not including advice about performance or related to sales) · Communicate information to Contract owners regarding Trust and subaccount performance
